Citation Nr: 1308547	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  06-08 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $4,672.30, to include whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before two of the undersigned Veterans Law Judges in August 2008 and September 2011.  Transcripts of both hearings are in the claims file.  


FINDINGS OF FACT

1.  The Veteran received additional dependency benefits for his daughter ("D") during the same period of time that his daughter received Dependents' Educational Assistance (Chapter 35) benefits, resulting in an overpayment of $4,672.30.   

2.  The overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran.

3.  VA was entirely at fault in the creation of the $4,672.30 overpayment.

4.  Recovery of the $4,672.30 overpayment would be against equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment caused by payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, in the amount of $4,672.30, was created.  38 U.S.C.A. §§ 1134(a), 1135, 3562 (West 2002); 38 C.F.R. § 3.700, 3.707, 21.3023 (2012).  

2.  The criteria for waiver of recovery of the overpayment of compensation benefits in the amount of $4,672.30 plus any accrued interest are met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

In a rating decision dated August 31, 2004, the RO granted the Veteran individual unemployability benefits effective November 4, 2002; and in a notice of decision dated August 31, 2004, the RO advised the Veteran that he was being paid as a veteran with four dependents, including "D", who was over age 18, but attending school.  

In a rating decision dated January 11, 2005, the RO granted Dependents' Educational Assistance (DEA) under 38 U.S.C., Ch. 35, effective from November 4, 2002.  The RO then sent a letter to "D" advising her that she qualified for DEA and recommending that she choose a beginning date of November 4, 2002.  In January 2005 "D" submitted a "Beginning Date Election" form in which she chose the beginning date of November 4, 2002, for her DEA benefits.

In a letter to "D" dated March 24, 2005, the RO advised "D" that VA would start paying her education benefits on November 4, 2002; the date she became eligible.

In a letter dated March 30, 2005, the RO notified the Veteran that he was not entitled to a dependency allowance for "D" while "D" received Chapter 35 education benefits, and of its intent to remove "D" as the Veteran's dependent effective November 4, 2002.  

In a letter dated June 13, 2005, the RO advised the Veteran that it had removed "D" from his award as a dependent effective November 4, 2002; that the Veteran had been paid too much; and that the Veteran would be notified shortly regarding how much he had been overpaid and how to repay the debt.

In correspondence received by the RO on June 23, 2005, the Veteran filed a notice of disagreement with the June 13, 2005, letter.  In his notice of disagreement the Veteran argued that VA knew that he was already receiving a compensation allowance for his dependent "D" when it paid DEA benefits to "D;" and that it was VA's fault, not his, that the DEA payments were made.

In a billing statement dated June 25, 2005, the VA Debt Management Center notified the Veteran that his entitlement to Compensation and Pension had changed; that he had been paid $4, 672.30 more than he was entitled to receive; that VA was planning to recoup the overpaid money; and that the withholding was scheduled to begin "on September 2005."

In correspondence dated in July 2005 (and again in August 2005) the Veteran requested that the overpayment identified in the June 25, 2005, letter be waived on the grounds that recovery of the debt would result in financial hardship; and that he was not at fault in the creation of this debt because he had no knowledge of the DEA payment made by VA until after it had been done.  

In a Decision on Waiver of Indebtedness dated August 12, 2005, the Committee noted that when Chapter 35 education benefits are retroactively granted for a veteran's child, there will necessarily be a debt created in the veteran's account because VA has already paid the dependency allowance for past dates before the rating decision to grant retroactive benefits was ever made.  The Committee then determined that there was no fraud, misrepresentation of a material fact, or showing of bad faith on behalf of the Veteran, but denied the Veteran's request for waiver of the indebtedness of $4,672.30 on the grounds that the Veteran was at fault in the creation of the overpayment.  

In a Financial Status Report dated in March 2010 the Veteran reported monthly income of $5,820.82, and monthly expenses of $5,902.09; for a negative income balance of "-$81.27."  

In a Supplemental Statement of the Case dated in June 2012 the RO advised the Veteran that he had been granted entitlement to Dependents' Educational Assistance by rating decision dated January 11, 2005; that his dependent child "D" had elected on January 19, 2005, to have her Chapter 35 Education Benefits "to retroactive start" from November 4, 2002; and that because of this election "D"  had been paid "a retro check of $9,976.54, which created an overpayment on the Veteran's account in the amount of $4,672.30."  

Analysis

Initially, the Board must determine if the debt of $4,672.30 was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  For an improper creation of the debt in this case, there would have to be evidence that the Veteran was legally entitled to concurrent payment of a dependency allowance, and DEA benefits for the dependent "D" from November 4, 2002.

VA law proscribes the payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  Following authorization of an award of DEA benefits, action should be taken to reduce or discontinue disability awards based on the school attendance of a child.  See M21-1, Part IV, Section 14.13.

Although there is no specific accounting in the claims file, the evidence confirms that the Veteran was in receipt of a monthly dependency allowance for "D" from November 4, 2002, until at least January 2005.  The evidence also confirms that an award of DEA benefits on behalf of "D" was made effective November 4, 2002, until at least January 2005.  And, according to the RO, a retro check of $9,976.54, was sent to D's school for education benefits dating from November 4, 2002, which created an overpayment on the Veteran's account in the amount of $4,672.30.  

In view of the above, the Board finds that the overpayment of $4,672.30 was properly created by application of 38 U.S.C.A. § 3562.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (providing, in essence, that remand is not warranted in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  In cases such as this, the question of the propriety of the creation of overpayment is determined by the law and not the evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  However, the Secretary of VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  

Under the criteria set out in 38 U.S.C.A. § 5302(c), a waiver of recovery of an overpayment or the collection of any indebtedness is prohibited where any one of the following is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, before the Board may determine whether equity and good conscience affords the Veteran a waiver, the Board must first determine whether there was an indication of fraud, misrepresentation, or bad faith on his part in connection with the claim.

In this case, and as conceded by the Committee, there is no of fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if it would be against the principles of equity and good conscience to require the appellant to repay the debt to the government.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  In making this determination of whether recovery would be against equity and good conscience, 38 C.F.R. § 1.965(a) requires consideration of each of the following factors, which are not intended to be all inclusive: (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his own detriment through reliance on the benefit.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

According to the facts in this case, the RO contacted "D" directly, by letter, regarding her eligibility for DEA benefits, and encouraged her to select a begin date of November 4, 2002.  There is no evidence that the Veteran was aware of these proceedings.  The RO did not cc (copy) the Veteran in any of its letters to "D", or send the Veteran a separate letter regarding its contact with "D."  Based on the evidence of record the Veteran did not, either by some act of commission or omission, authorize VA to pay the DEA benefits; much less select the begin date. 

The argument that the Veteran knew or should have known that he had created an overpayment is also not persuasive, as the RO admits that the Veteran was not apprised that DEA payments on his behalf had been made, or of VA's bar against concurrent payment of DEA and additional dependency allowance, until 5 days after the concurrent payment; which, again, was transacted wholly between VA and "D."  Again, no evidence has been produced that shows that the Veteran was aware of, much less participated in, the creation of the debt.  It is not even clear that the Veteran could have prevented "D" from applying for the assistance even if he had known, because the RO initiated the entire process directly with "D," not through the Veteran.  Moreover, none of the letters sent by VA prior to March 30, 2005, (to "D" or to the Veteran) contained any mention of VA's bar against concurrent payment of DEA benefits, so the Veteran had no prior notice.  In any event, while the overpayment is to the Veteran's account, the debt was created, at the instigation of VA and unbeknownst to the Veteran, between VA and a third party - "D."  The Board accordingly finds that VA was at fault in the creation of the overpayment of compensation benefits.  

The Board also finds that recovery of the overpayment would cause undue hardship on the Veteran and nullify the objective for which benefits were intended since the Veteran's monthly expenses exceed his monthly income.  In view of these factors, the Board finds that recovery of the overpayment at issue and any accrued interest  would be against equity and good conscience and should be waived.


ORDER

Waiver of recovery of the indebtedness of $4,672.30, plus any interest, is granted.  




_______________________________             _____________________________
                    M.N. HYLAND                                   JACQUELINE E. MONROE
          Acting Veterans Law Judge                                 Veterans Law Judge
         Board of Veterans' Appeals                              Board of Veterans' Appeals 




_____________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge
 	Board of Veterans' Appeals

Department of Veterans Affairs


